
	

114 SRES 185 ATS: Recognizing the significance of May 2015 as Asian/Pacific American Heritage Month and as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 185
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2015
			Ms. Hirono (for herself, Mr. Reid, Mrs. Murray, Mr. Kaine, Mr. Kirk, Mr. Heller, Mr. Schatz, Mr. Cardin, Ms. Cantwell, Mr. Gardner, Mr. Durbin, Mr. Menendez, Mr. Brown, Mr. Franken, Mr. Wyden, Mr. Casey, Mrs. Feinstein, Mr. Markey, and Ms. Klobuchar) submitted the following resolution; which was considered and agreed to 
		
		RESOLUTION
		Recognizing the significance of May 2015 as Asian/Pacific American Heritage Month and as an
			 important time to celebrate the significant contributions of Asian
			 Americans and Pacific Islanders to the history of the United States.
	
	
 Whereas the people of the United States join together each May to pay tribute to the contributions of generations of Asian Americans and Pacific Islanders who have enriched the history of the United States;
 Whereas the history of Asian Americans and Pacific Islanders in the United States is inextricably tied to the story of the United States;
 Whereas the Asian American and Pacific Islander community is an inherently diverse population, comprised of more than 45 distinct ethnicities and more than 100 language dialects;
 Whereas, according to the Bureau of the Census, the Asian American population grew at a faster rate than any other racial or ethnic group in the United States during the last decade, surging nearly 46 percent between 2000 and 2010, a growth rate that is 4 times the rate of the total population of the United States;
 Whereas, according to the 2010 decennial census, there are approximately 17,300,000 residents of the United States who identify themselves as Asian and approximately 1,200,000 residents of the United States who identify themselves as Native Hawaiian or other Pacific Islander, making up approximately 5.5 percent and 0.4 percent, respectively, of the total population of the United States;
 Whereas the month of May was selected for Asian/Pacific American Heritage Month because the first immigrants from Japan arrived in the United States on May 7, 1843, and the first transcontinental railroad was completed on May 10, 1869, with substantial contributions from immigrants from China;
 Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific American Heritage Month and requests that the President issue an annual proclamation calling on the people of the United States to observe Asian/Pacific American Heritage Month with appropriate programs, ceremonies, and activities;
 Whereas Asian Americans and Pacific Islanders, such as Daniel K. Inouye, a Medal of Honor and Presidential Medal of Freedom recipient who as President Pro Tempore of the Senate was the highest-ranking Asian American government official in United States history, Dalip Singh Saund, the first Asian American Congressman, Patsy T. Mink, the first woman of color and the first Asian American woman to be elected to Congress, Hiram L. Fong, the first Asian American Senator, Daniel K. Akaka, the first Senator of Native Hawaiian ancestry, Norman Y. Mineta, the first Asian American member of a presidential cabinet, Elaine L. Chao, the first Asian American woman member of a presidential cabinet, and others have made significant contributions in both the Government and military of the United States;
 Whereas the year 2015 marks several important milestones for the Asian American and Pacific Islander community, including the—
 (1)50th anniversary of the passage of the Immigration and Nationality Act of 1965 (Public Law 89–236), landmark legislation that reversed restrictive immigration policies against immigrants from Asia;
 (2)40th anniversary of the end of the Vietnam War; (3)40th anniversary of the Southeast Asian diasporic communities in the United States;
 (4)30th anniversary of the mission aboard the Space Shuttle Discovery of Ellison Shoji Onizuka, the first Asian American in space; and
 (5)25th anniversary of the date of enactment of Public Law 105–225, signed by President George H. W. Bush, designating May to be Asian Pacific American Heritage Month;
 Whereas the actions of the Hmong in Laos in support of the United States during the Vietnam War saved the lives of countless people of the United States;
 Whereas as a result of Hmong support of the United States, the Hmong were forced to leave Laos when the new communist regime seized control of Laos;
 Whereas May 14, 2015, marks the 40th anniversary of the forced exit from Laos of Hmong people, many of whom later resettled in the United States, following the withdrawal of United States troops from Vietnam;
 Whereas, in 2015, the Congressional Asian Pacific American Caucus, a bicameral caucus of Members of Congress advocating on behalf of Asian Americans and Pacific Islanders, is composed of 48 Members, including 13 Members of Asian or Pacific Islander descent;
 Whereas in 2015, Asian Americans and Pacific Islanders are serving in State and territorial legislatures across the United States in record numbers, including the States of Alaska, Arizona, California, Colorado, Connecticut, Georgia, Hawaii, Idaho, Maryland, Massachusetts, Michigan, New Hampshire, New Jersey, New York, Ohio, Oklahoma, Pennsylvania, Texas, Utah, Vermont, Virginia, Washington, West Virginia, and the territories of American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands;
 Whereas the number of Federal judges who are Asian Americans or Pacific Islanders doubled between 2001 and 2008 and more than tripled between 2009 and 2015, reflecting a commitment to diversity in the Federal judiciary that has resulted in the confirmations of high-caliber Asian American and Pacific Islander judicial nominees;
 Whereas there remains much to be done to ensure that Asian Americans and Pacific Islanders have access to resources and a voice in the Government of the United States and continue to advance in the political landscape of the United States; and
 Whereas celebrating Asian/Pacific American Heritage Month provides the people of the United States with an opportunity to recognize the achievements, contributions, and history of Asian Americans and Pacific Islanders, and to appreciate the challenges faced by Asian Americans and Pacific Islanders: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the significance of May 2015 as Asian/Pacific American Heritage Month and as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States; and
 (2)recognizes that the Asian American and Pacific Islander community enhances the rich diversity of and strengthens the United States.
			
